UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 30, 2011 Commission File No. 1-12597 CULP, INC. (Exact name of registrant as specified in its charter) NORTH CAROLINA 56-1001967 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or other organization) 1823 Eastchester Drive High Point, North Carolina 27265-1402 (Address of principal executive offices) (zip code) (336) 889-5161 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to the filing requirements for at least the past 90 days.x YESNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period after the registrant was required to submit and post such files).xYESNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one); Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYESNO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Common shares outstanding at October 30, 2011:12,766,788 Par Value: $0.05 per share INDEX TO FORM 10-Q For the period ended October 30, 2011 Page Part I - Financial Statements Item 1.Financial Statements (Unaudited): Consolidated Statements of Net Income — Three and Six Months Ended October 30, 2011 and October 31, 2010 I-1 Consolidated Balance Sheets — October 30, 2011, October 31, 2010 and May 1, 2011 I-2 Consolidated Statements of Cash Flows — Six Months Ended October 30, 2011 and October 31, 2010 I-3 Consolidated Statements of Shareholders’ Equity I-4 Notes to Consolidated Financial Statements I-5 Cautionary Statement Concerning Forward-Looking Information I-24 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations I-25 Item 3.Quantitative and Qualitative Disclosures About Market Risk I-39 Item 4.Controls and Procedures I-39 Part II - Other Information Item 1. Legal Proceedings II-1 Item 1A.Risk Factors II-1 Item 2. Unregistered Sales of Equity Securities and Use of Sales Proceeds II-1 Item 6. Exhibits II-2 Signatures II-3 Item 1:Financial Statements CULP, INC. CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE AND SIX MONTHS ENDED OCTOBER 30, 2, 2010 UNAUDITED (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED October 30, October 31, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Income from operations Interest expense Interest income ) ) Other (income) expense ) 30 Income before income taxes Income taxes ) ) Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted SIX MONTHS ENDED October 30, October 31, Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring credit - (8 ) Income from operations Interest expense Interest income ) ) Other expense 49 83 Income before income taxes Income taxes ) ) Net income $ Net income per share, basic $ Net income per share, diluted Average shares outstanding, basic Average shares outstanding, diluted See accompanying notes to consolidated financial statements. I-1 CULP, INC. CONSOLIDATED BALANCE SHEETS OCTOBER 30, 2011, OCTOBER 31, 2, 2011 UNAUDITED (Amounts in Thousands) October 30, October 31 * May 1, Current assets: Cash and cash equivalents $ Short-term investments Accounts receivable, net Inventories Deferred income taxes Assets held for sale 75 75 Income taxes receivable 79 79 Other current assets Total current assets Property, plant and equipment, net Goodwill Deferred income taxes Other assets Total assets $ Current liabilities: Current maturities of long-term debt $ Accounts payable-trade Accounts payable - capital expenditures Accrued expenses Accrued restructuring costs 40 44 Deferred income taxes - - 82 Income taxes payable - current 90 Total current liabilities Income taxes payable - long-term Deferred income taxes Long-term debt, less current maturities Total liabilities Commitments and Contingencies (Note 17) Shareholders' equity Total liabilities and shareholders' equity $ Shares outstanding *Derived from audited financial statements. See accompanying notes to consolidated financial statements. I-2 CULP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED OCTOBER 30, 2, 2010 UNAUDITED (Amounts in Thousands) SIX MONTHS ENDED October 30, October 31, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Excess tax benefit related to stock-based compensation ) ) Deferred income taxes ) ) Gain (loss) on sale of equipment ) 4 Foreign currency exchange (gains) losses ) 60 Changes in assets and liabilities: Accounts receivable Inventories ) ) Other current assets Other assets ) ) Accounts payable - trade ) ) Accrued expenses ) ) Accrued restructuring (4 ) ) Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Proceeds from the sale of equipment 27 Purchase of short-term investments ) ) Proceeds from the sale of short-term investments - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from lines of credit - Payments on lines of credit ) - Payments on long-term debt ) ) Payments on vendor-financed capital expenditures - ) Proceeds from common stock issued Common stock repurchased ) - Debt issuance costs ) ) Excess tax benefit related to stock-based compensation 39 Net cash (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents 42 ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. I-3 CULP, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY UNAUDITED (Dollars in thousands, except share data) Capital Accumulated Contributed Other Total Common Stock in Excess Accumulated Comprehensive Shareholders’ Shares Amount of Par Value Earnings Income Equity Balance,May 2, 2010 $ $ Net income - Stock-based compensation - Loss on cash flow hedge, net of taxes - ) ) Common stock issuable in connection with performance based units 2 (2 ) - - - Common stockwithheld for withholding taxes payable and cost of option exercises ) (3 ) ) - - ) Excess tax benefit related to stock based compensation - Fully vested common stock award - Common stock issuable in connection . with stock option plans 12 - - Balance,May 1, 2011 - Net income - Stock-based compensation - Unrealized gain on short-term investments - 7 7 Excess tax benefit related to stock based compensation - - 39 - - 39 Common stock repurchased ) ) ) - - ) Fully vested common stock award - - - Common stock issued in connection with stock option plans 2 - - Balance,October 30, 2011 $ 7 $ See accompanying notes to consolidated financial statements. I-4 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.Basis of Presentation The accompanying unaudited consolidated financial statements of Culp, Inc. and subsidiaries (the “company”) include all adjustments, which are, in the opinion of management, necessary for fair presentation of the results of operations and financial position in accordance with accounting principles generally accepted in the U.S.All of these adjustments are of a normal recurring nature.Results of operations for interim periods may not be indicative of future results.The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements, which are included in the company’s annual report on Form 10-K filed with the Securities and Exchange Commission on July 15, 2011 for the fiscal year ended May 1, 2011. The company’s six-months ended October 30, 2011 and October 31, 2010, represent 26 week periods, respectively. 2. Significant Accounting Policies As of October 30, 2011, there were no changes in the nature of our significant accounting policies or the application of those policies from those reported in our annual report on Form 10-K for the year then ended May 1, 2011. Recently Adopted Accounting Pronouncements ASC Topic 605 In October 2009, the FASB issued ASU 2009-13, which amends ASC Topic 605, “Revenue Recognition”, to revise accounting guidance related to revenue arrangements with multiple deliverables. The guidance relates to the determination of when the individual deliverables included in a multiple-element arrangement may be treated as separate units of accounting and modifies the manner in which the transaction consideration is allocated across the individual deliverables. Also, this guidance expands the disclosure requirements for revenue arrangements with multiple deliverables. This guidance was effective as of May 2, 2011 (the beginning of our fiscal 2012) and did not have an impact on our consolidated results of operations and financial condition. Recently Issued Accounting Pronouncements ASC Topic 220 In June of 2011, the FASB issued ASU No. 2011-05, which amends ASC Topic 220, “Comprehensive Income”, to revise accounting guidance related to the presentation of comprehensive income in an entity’s financial statements. The guidance allows an entity the option to present the total comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with a total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount of comprehensive income. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity or notes to the financial statements. This revised guidance does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. This guidance is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011. As a result, this guidance is effective for our first quarter of fiscal 2013. This guidance will change how we present comprehensive income in our consolidated financial statements as we currently present the components of other comprehensive income and total comprehensive income as part of our notes to the consolidated financial statements (see Note 13). I-5 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In September2011, the FASB issued amended guidance that permits an entity to make a qualitative assessment of whether it is more likely than not that a reporting unit’s fair value is less than its carrying amount before applying the current two-step goodwill impairment test. If an entity concludes that it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, it would not be required to perform the two-step impairment test for that reporting unit. This guidance is effective for interim and annual reporting periods beginning April 30, 2012, with early adoption permitted, and will not have a material impact on our results of operations, cash flows or financial position. 3.Stock-Based Compensation Common Stock Award On October 1, 2011, we granted a total of 3,075 shares of common stock to our board of directors. These shares of common stock vested immediately and were measured at $8.45 per share, which represents the closing price of the company’s common stock at the date of grant. On October 1, 2010, we granted a total of 3,114 shares of common stock to our board of directors. These shares of common stock vested immediately and were measured at $10.02 per share, which represents the closing price of the company’s common stock at the date of grant. We recorded $26,000 and $31,000 of compensation expense within selling, general, and administrative expense for these common stock awards for the six-month period ending October 30, 2011 and October 31, 2010, respectively. Incentive Stock Option Awards We did not grant any incentive stock option awards during the first six months of fiscal 2012. At October 30, 2011, options to purchase 219,375 shares of common stock were outstanding, had a weighted average exercise price of $7.26 per share, and a weighted average contractual term of 5.6 years. At October 30, 2011, the aggregate intrinsic value for options outstanding was $305,000. At October 30, 2011, outstanding options to purchase 160,175 shares of common stock were exercisable, had a weighted average exercise price of $7.85 per share, and a weighted average contractual term of 5.3 years. At October 30, 2011, the aggregate intrinsic value for options exercisable was $129,000. The aggregate intrinsic value for options exercised during six-month periods ended October 30, 2011 and October 31, 2010 were $196,000 and $742,000, respectively. The remaining unrecognized compensation cost related to incentive stock option awards at October 30, 2011, was $129,000 which is expected to be recognized over a weighted average period of 1.2 years. I-6 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) We recorded $67,000 and $77,000 of compensation expense on incentive stock option grants within selling, general, and administrative expense for the six-month periods ended October 30, 2011, and October 31, 2010, respectively. Time Vested Restricted Stock Awards We did not grant any time vested restricted stock awards during the first six months of fiscal 2012. We recorded $85,000 and $83,000 of compensation expense within selling, general, and administrative expense for time vested restricted stock awards for the six-month periods ending October 30, 2011 and October 31, 2010, respectively. At October 30, 2011, there were 185,000 shares of time vested restricted stock outstanding and unvested. Of the 185,000 shares outstanding and unvested, 105,000 shares (granted on January 7, 2009) vest in equal one-third installments on May 1, 2012, 2013, and 2014, respectively. The remaining 80,000 shares (granted on July 1, 2009) vest in equal one-third installments on July 1, 2012, 2013, and 2014, respectively. At October 30, 2011, the weighted average fair value of these outstanding and unvested shares was $3.63 per share. During the six-month period ending October 30, 2011, 10,000 shares of time vested restricted stock vested and had a weighted average fair value of $18,800 or $1.88 per share. At October 30, 2011, the remaining unrecognized compensation cost related to the unvested restricted stock awards was $244,000, which is expected to be recognized over a weighted average vesting period of 1.9 years. Performance Based Restricted Stock Units We did not grant any performance based restricted stock units during the first six months of fiscal 2012. On January 7, 2009 (fiscal 2009), certain key management employees and a non-employee were granted 120,000 shares of performance based restricted stock units. This award contingently vested in one-third increments, if in any discrete period of two consecutive quarters from February 2, 2009 through April 30, 2012, certain performance goals are met. As of August 1, 2010 (fiscal 2011), the performance goals as defined in the agreement were met and as a result, all of the performance based restricted stock units have vested. No compensation cost was recorded for performance based restricted stock units for the six-month period ended October 30, 2011 as all performance based restricted stock units that have been granted by the company were fully vested at the end of fiscal 2011. We recorded $12,000 within selling, general, and administrative expense for performance based restricted stock units for the six-month period ended October 31, 2010. Other Share-Based Arrangements Effective May 2, 2011, we entered into an agreement in which we granted a non-employee a stock appreciation right that is indexed on 70,000 shares of our common stock. This agreement requires us to settle in cash an amount equal to $35,000, plus the excess, if any, over a stock appreciation right value of $700,000 at May 2, 2011. This stock appreciation right value of $700,000 represents the 70,000 indexed shares of common stock noted above measured at the closing price per share of $10 at May 2, 2011. The cash settlement in connection with the stock appreciation right value would represent the difference between a stock appreciation right value that is indexed on the 70,000 shares of common stock noted above and based on the highest closing price per share of our common stock for the period May 2, 2011 through June 30, 2012 (limited to $12 per share) and the $700,000 stock appreciation right value at May 2, 2011. This award will vest over the period May 2, 2011 through June 30, 2012 as this represents the non-employee’s required service period. I-7 Culp, Inc. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Compensation expense associated with this agreement was $29,000 for the six-months ended October 30, 2011. 4.Accounts Receivable A summary of accounts receivable follows: (dollars in thousands) October 30, 2011 May 1, 2011 Customers $ $ Allowance for doubtful accounts ) ) Reserve for returns and allowances and discounts ) ) $ $ A summary of the activity in the allowance for doubtful accounts follows: (dollars in thousands) Six months ended October 30, 2011 October 31, 2010 Beginning balance $ ) $ ) Provision for bad debts 48 Net write-offs, net of recoveries 42 (5
